


110 HR 5429 IH: Marine Mammal Cooperative Agreements

U.S. House of Representatives
2008-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5429
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2008
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Marine Mammal Protection Act of 1972 to
		  authorize appropriations for marine mammal cooperative management agreements in
		  Alaska, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Marine Mammal Cooperative Agreements
			 in Alaska Amendments Act of 2008.
		2.Cooperative
			 agreements in Alaska
			(a)Definition of
			 depletion and depletedSection 3(1)(A) of the Marine Mammal
			 Protection Act of 1972 (16 U.S.C. 1362(1)(A)) is amended by striking of
			 this Act, and inserting and, for any stock subject to a
			 cooperative agreement with a harvest management plan entered into under section
			 119, those Alaska Native organizations that are signatories to such an
			 agreement,.
			(b)Exemption of
			 takings for subsistence or authentic native articlesSection
			 101(b) (16 U.S.C. 1371) is amended by striking section 109 and
			 inserting sections 109 and 119(c).
			(c)Use of Alaska
			 Native organizations for enforcementSection 107(a) (16 U.S.C.
			 1377(a)) is amended by inserting , or of an Alaska Native organization
			 for purposes of enforcing this title pursuant to a harvest management plan with
			 the organization under section 119 before the period at the end.
			(d)Marine mammal
			 cooperative agreements in AlaskaSection 119 (16 U.S.C. 1388) is
			 amended to read as follows:
				
					119.Marine mammal
				cooperative agreements in alaska
						(a)Marine mammal
				cooperative agreements in Alaska
							(1)In
				generalThe Secretary may enter into cooperative agreements with
				Alaska Native organizations to conserve and manage any stock of marine mammals
				and provide comanagement of subsistence use by Alaska Natives. Such agreements
				may include, among other purposes—
								(A)the collection and
				analysis of population data;
								(B)harvest
				monitoring;
								(C)participation in
				marine mammal research;
								(D)development of
				marine mammal comanagement structures;
								(E)collection of
				biological specimens;
								(F)educational and
				scientific displays;
								(G)a harvest
				management plan governing Alaska Native subsistence use for those stocks or
				species covered by the cooperative agreement; and
								(H)reporting requirements.
								(2)ConsultationThe
				Secretaries shall consult with each other in the development of cooperative
				agreements to ensure consistency in the implementation of this section.
							(3)Reporting
				requirements
								(A)Reports by
				permitteesAll transfers of marine mammal specimens collected
				under subsection (a)(1)(E) shall be included in reports under section 104(c)(1)
				from scientific researchers who receive the specimens under authority granted
				under that section.
								(B)Reports by
				Alaska Native OrganizationsAn Alaska Native organization
				shall—
									(i)maintain an
				inventory of all marine mammal parts used in a display under subsection
				(a)(1)(F); and
									(ii)provide periodic
				reports to the Secretary on such use.
									(b)Management plan
				requirements
							(1)In
				generalA harvest management plan established under a cooperative
				agreement under this section with an Alaska Native organization shall—
								(A)apply only to
				Alaska Natives, included in the exemption under section 101(b);
								(B)identify the
				signatories to the plan, and the stock or species and geographic area covered
				by the plan;
								(C)be based on
				biological information and traditional ecological knowledge;
								(D)provide for a
				sustainable harvest of each stock or species covered by the plan, and be
				designed to prevent populations of such stocks and species from becoming
				depleted;
								(E)have a clearly
				defined process and authority for enforcement and implementation of any
				management prescriptions under the plan; and
								(F)specify the
				duration of the plan and set forth procedures for periodic review and
				termination of the plan.
								(2)Responsibilities
				of Alaska Native organizationA harvest management plan established under
				a cooperative agreement under this section must require the Alaska Native
				organization to—
								(A)monitor compliance
				by Alaska Natives with the terms of harvest management plan;
								(B)administer its
				management of marine mammals in accordance with the terms of the harvest
				management plan; and
								(C)report to the
				Secretary on actions taken to implement the agreement and the harvest
				management plan.
								(c)Implementing
				regulations and ordinances
							(1)Regulations by
				Secretary
								(A)In
				generalSubject to subparagraph (B), the Secretary—
									(i)shall promulgate
				such regulations as are necessary to carry out this section; and
									(ii)may promulgate regulations that implement
				any ordinance, regulation, or other provision that—
										(I)is included in an Alaskan Native
				organization harvest management plan established under a cooperative agreement;
				and
										(II)restricts the
				taking or use of marine mammals for subsistence purposes consistent with such
				plan.
										(B)LimitationThe
				Secretary may not promulgate any regulation under subparagraph (A) unless the
				regulation—
									(i)is
				necessary to carry out this section;
									(ii)is no more
				restrictive than any taking limit or other restriction contained in the harvest
				management plan adopted by the Alaska Native organization and implemented by
				the Secretary in accordance with this section; and
									(iii)is necessary to
				improve compliance with any taking limit or other restriction in a harvest
				management plan that is adopted by the Alaskan Native organization and
				implemented by the Secretary in accordance with this section.
									(2)Depleted
				stocksA regulation or
				ordinance adopted by an Alaska Native organization in a harvest management plan
				for a depleted stock shall apply only to the extent the regulation or ordinance
				is consistent with regulations issued by the Secretary under sections 101(b)
				and 103 that apply to such stock.
							(d)ProhibitionIt
				is unlawful for any Alaska Native within the geographic area to which a harvest
				management plan under this section applies, to take, transport, sell, or
				possess a marine mammal in violation of the provisions of a harvest management
				plan or regulations promulgated under this section.
						(e)GrantsAn
				agreement entered into under this section may, subject to the availability of
				appropriations, include a grant by the Secretary to an Alaska Native
				organization for, among other purposes—
							(1)collecting and
				analyzing data on marine mammal populations;
							(2)monitoring the
				harvest of marine mammals for subsistence and handicraft uses;
							(3)participating in
				marine mammal research conducted by the Federal Government, the State of
				Alaska, academic institutions, or private organizations; and
							(4)developing marine
				mammal comanagement structures with Federal and State agencies, and
				implementing and enforcing any harvest management plan included in the
				agreement.
							(f) Advance notice
				and opportunity for comment regarding proposed regulationsBefore
				proposing any regulation under section 101(b) relating to the taking of a stock
				of marine mammals that is the subject of a harvest management plan under this
				section, the Secretary shall—
							(1)solicit
				recommendations for such proposed regulation from each Alaska Native
				organization engaged in harvest management of the species or stock pursuant to
				this section; and
							(2)provide to each such organization with a
				cooperative agreement—
								(A)a copy of the
				proposed regulation;
								(B)an analysis of how
				the proposed regulation would achieve the goal of being the least restrictive
				measure upon subsistence use of the stock and the conservation of marine
				mammals; and
								(C)an opportunity to
				comment on the proposed regulation prior to publication of any proposed
				regulations in the Federal Register.
								(g)Public
				noticeThe Secretary shall publish each harvest management plan
				entered into under this section.
						(h)FACA
				exemptionThe Federal Advisory Committee Act (5 App. U.S.C.)
				shall not apply with respect to the provision of any advice or recommendations
				to the Secretary by any Alaska Native organization (including any scientific
				review group associated with such an organization), or the obtaining of any
				advice or recommendations by the Secretary from such an organization, for the
				purpose of formulation or implementation of a cooperative agreement under this
				section.
						(i)Relationship to
				title VNothing in this section affects title V or any authority
				under title V of this Act.
						(j)Effect of
				jurisdictionNothing in this section is intended or shall be
				construed—
							(1)as authorizing any
				expansion or change in the respective jurisdiction of Federal, State, or Tribal
				governments over fish and wildlife resources; or
							(2)as altering in any
				respect the existing political or legal status of Alaska Natives, or the
				governmental or jurisdictional status of Alaska Native communities or Alaska
				Native entities.
							(k)Authorization of
				appropriations
							(1)In
				generalThere are authorized to be appropriated for the purposes
				of carrying out this section—
								(A)to the Secretary of
				the Interior, $3,000,000 for each of fiscal years 2007 through 2010; and
								(B)to the Secretary
				of Commerce $3,700,000, for each of fiscal years 2007 through 2010 of which not
				less than $300,000 shall be for payment to the Indigenous People’s Council for
				Marine Mammals, or its successor organization, for administrative expenses and
				statewide coordination between its member Alaska Native Organizations.
								(2)Administrative
				costsOf the amounts authorized under this section for each of
				the Secretary of Commerce and the Secretary of the Interior, not more than 5
				percent may be used for agency administrative costs.
							(l)Report to
				CongressThe Secretaries shall each issue a report to Congress
				on—
							(1)actions taken to
				implement this section; and
							(2)the use of funds
				authorized by this section by the Secretaries and Alaska Native organizations,
				including the Indigenous People’s Council for Marine Mammals.
							(m)Indigenous
				People’s Council for Marine Mammals definedFor the purpose of
				this section the term Indigenous People’s Council for Marine
				Mammals means a consortium of Alaska Native organizations that are
				engaged in the conservation and comanagement of subsistence use of marine
				mammals by Alaska
				Natives.
						.
			
